         4:19-cv-04017-SLD-JEH # 1              Page 1 of 7                                             E-FILED
                                                                       Thursday, 24 January, 2019 10:27:16 AM
                                                                                  Clerk, U.S. District Court, ILCD

                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE CENTRAL DISTRICT OF ILLINOIS
                                  ROCK ISLAND DIVISION

 CODY JOHNSON,

      Plaintiff,

 v.                                                       Case No. 4:19-cv-04017

 HUNTER WARFIELD, INC.,

      Defendant.

                                             COMPLAINT

        NOW COMES Plaintiff, CODY JOHNSON, through counsel, SULAIMAN LAW

GROUP, LTD., complaining of Defendant, HUNTER WARFIELD, INC., as follows:

                                     NATURE OF THE ACTION

        1.         This action seeks damages for Defendant’s violation(s) of the Fair Debt Collection

Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq.; the Telephone Consumer Protection Act

(“TCPA”), 47 U.S.C. § 227 et seq.; and the Illinois Consumer Fraud and Deceptive Business

Practices Act (“ICFA”), 815 ILCS 505/1 et seq.

                                    JURISDICTION AND VENUE

        2.         This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

        3.         Venue in this district is proper under 28 U.S.C. § 1391(b)(2).

                                               PARTIES

        4.         CODY JOHNSON (“Plaintiff”) is a natural person, over 18-years-of-age, who at

all times relevant resided in this judicial district.

        5.         Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

        6.         Plaintiff is a “person” as defined by 47 U.S.C. § 153(39).

                                                    1
        4:19-cv-04017-SLD-JEH # 1            Page 2 of 7



        7.     HUNTER WARFIELD, INC. (“Defendant”) is a foreign corporation with its

principal place of business in Tampa, Florida.

        8.     Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).

        9.     Defendant is a “person” as defined by 47 U.S.C. § 153(39).

                                  FACTUAL ALLEGATIONS

        10.    At all times relevant, Plaintiff was the sole operator, possessor, and subscriber of

the number ending in 5521.

        11.    At all times relevant, Plaintiff’s number ending in 5521 was assigned to a cellular

telephone service as specified in 47 U.S.C. § 227(b)(1)(A)(iii).

        12.    At all times relevant, Plaintiff was financially responsible for his cellular telephone

equipment and services.

        13.    In 2010 or 2011, Plaintiff fell into default on a Rental Lease Agreement with

Macomb Properties I LLC before vacating the Property with an unpaid balance.

        14.    This amount owed Macomb Properties I LLC is a “debt” as defined by 15 U.S.C.

§ 1692a(5).

        15.    In or before Spring 2018, Macomb Properties I LLC placed Plaintiff’s balance with

Defendant for collection.

        16.    Defendant phoned Plaintiff; Plaintiff answered and was greeted by clear pause prior

to being connected to Defendant’s representative.

        17.    During this call, Plaintiff explained financial hardship, an inability to make

payments, then politely requested that Defendant stop calling.

        18.    Defendant failed to mail Plaintiff a written validation notice within five days of this

call.

                                                 2
        4:19-cv-04017-SLD-JEH # 1             Page 3 of 7



        19.     Despite Plaintiff’s Spring 2018 request that they stop calling, Defendant placed no

less than 10 additional phone calls to Plaintiff in an attempt to collect debt.

        20.     Each time, Defendant used caller ID spoofing to make it appear that Defendant’s

phone calls were coming from its collection calls were coming from a local number.

        21.     On January 22, 2019, Plaintiff answered Defendant’s call. Unemployed; however,

wanting to resolve this matter, Plaintiff offered Defendant a nominal amount to settle this debt.

        22.     Defendant responded by rejecting Plaintiff’s modest overture, informing Plaintiff

that (1) interest will continue to accrue; and (2) phone calls will continue till this debt is paid.

                                             DAMAGES

        23.     Defendant’s collection calls have severely disrupted Plaintiff’s everyday life and

overall well-being.

        24.     Defendant’s telephone harassment campaign and illegal collection activities have

caused Plaintiff actual harm, including but not limited to, invasion of privacy, nuisance, intrusion

upon and occupation of Plaintiff’s cellular telephone capacity, wasting Plaintiff’s time, the

increased risk of personal injury resulting from the distraction caused by the phone calls, decreased

work productivity, aggravation that accompanies unsolicited telephone calls, emotional distress,

mental anguish, anxiety, loss of concentration, diminished value and utility of telephone equipment

and telephone subscription services, the loss of battery charge, and the per-kilowatt electricity

costs required to recharge his cellular telephone as a result of increased usage of his telephone

services.




                                                   3
        4:19-cv-04017-SLD-JEH # 1             Page 4 of 7



                                      CLAIMS FOR RELIEF

                                          COUNT I:
                  Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.)

       25.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

                                 Violation(s) of 15 U.S.C. § 1692d(5)

       26.     Section 1692d provides:

               [a] debt collector may not engage in any conduct the natural consequence
               of which is to harass, oppress, or abuse any person in connection with the
               collection of a debt. Without limiting the general application of the
               foregoing, the following conduct is a violation of this section:

               (5)      Causing a telephone to ring or engaging any person in telephone
                        conversation repeatedly or continuously with intent to annoy, abuse,
                        or harass any person at the called number.

15 U.S.C. § 1692d(5).

       27.     Defendant violated 15 U.S.C. § 1692d(5) by placing no less than 10 phone calls to

Plaintiff in spite of Plaintiff’s demand(s) that they stop.

       28.     Defendant’s behavior of repeatedly calling Plaintiff was abusive, harassing, and

oppressive.

                                  Violation(s) of 15 U.S.C. § 1692e

       29.     Section 1692e provides:

               A debt collector may not use any false, deceptive, or misleading
               representations or means in connection with the collection of any debt.
               Without limiting the general application of the foregoing, the following
               conduct is a violation of this section:

               (10)     The use of any false representation or deceptive means to collect or
                        attempt to collect any debt or to obtain information concerning a
                        consumer.

                                                   4
        4:19-cv-04017-SLD-JEH # 1            Page 5 of 7



15 U.S.C. § 1692e(10).

       30.     Defendant violated 15 U.S.C. § 1692e(10) by utilizing caller ID spoofing to induce

Plaintiff to answer phone calls it might otherwise reject.

       31.     Specifically, Defendant utilized caller ID spoofing to conceal the purpose of its

phone calls.

                               Violation(s) of 15 U.S.C. § 1692g(a)

       32.     Section 1692g(a) provides:

               [w]ithin five days of a debt collector’s initial communication with a debtor
               (referred to in the FDCPA as a “consumer”), the debt collector must send
               the consumer a written “validation notice” setting forth, among other things,
               the consumer’s right to dispute the debt.

15 U.S.C. § 1692g(a).

       33.     Defendant violated 15 U.S.C. § 1692g(a) by failing to send Plaintiff written

“validation notice” within five days of Defendant’s initial communication.

       34.     Plaintiff may enforce the provisions of 15 U.S.C. §§ 1692d(5), e(10) and g(a)

pursuant to section k of the FDCPA (15 U.S.C. § 1692k) which provides "any debt collector who

fails to comply with any provision of [the FDCPA] with respect to any person is liable to such

person in an amount equal to the sum of -

       (1)     any actual damage sustained by such person as a result of such failure;

       (2)

               (A)      in the case of any action by an individual, such additional damages
                        as the court may allow, but not exceeding $1,000.00; or

       (3)     in the case of any successful action to enforce the foregoing liability, the
               costs of the action, together with reasonable attorney's fees as determined
               by the court.

       WHEREFORE, Plaintiff requests the following relief:
                                                 5
        4:19-cv-04017-SLD-JEH # 1               Page 6 of 7




       A.      a finding that Defendant violated 15 U.S.C. §§ 1692d(5), e(10) and g(a);

       B.      an award of any actual damages sustained by Plaintiff as a result of Defendant’s

               violation(s);

       C.      an award of such additional damages, as the Court may allow, but not exceeding

               $1,000.00;

       D.      an award of costs of this action, together with reasonable attorney’s fees as

               determined by this Court; and

       E.      an award of such other relief as this Court deems just and proper.

                                     COUNT II:
                Telephone Consumer Protection Act (47 U.S.C. § 227 et. seq.)

       35.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

       36.     Defendant placed or caused to be placed no less than 10 non-emergency calls,

including but not limited to the aforementioned collection calls, to Plaintiff’s cellular telephone

utilizing an automatic telephone dialing system (“ATDS”) or an artificial or prerecorded voice

without Plaintiff’s consent in violation of 47 U.S.C. §227 (b)(1)(A)(iii).

       37.     Upon information and belief, based on the lack of prompt human response,

Defendant employed an ATDS to place calls to Plaintiff’s cellular telephone.

       38.     Upon information and belief, the ATDS employed by Defendant transfers the call

to a live representative once a human voice is detected, hence the clear pause.

       39.     Upon information and belief, Defendant acted through its agents, employees,

and/or representatives at all times relevant.



                                                   6
         4:19-cv-04017-SLD-JEH # 1            Page 7 of 7



        40.     As a result of Defendant violations of 47 U.S.C. §227 (b)(1)(A)(iii). Plaintiff is

entitled to receive $500.00 in damages for each violation.

        41.     As a result of Defendant’s knowing and willful violations of 47 U.S.C. §227

(b)(1)(A)(iii), Plaintiff is entitled to receive up to $1,500.00 in treble damages for each violation.

        WHEREFORE, Plaintiff requests the following relief:

        A.      a finding that Defendant violated 47 U.S.C. § 227 et seq.;

        B.      an award of statutory damages of at least $500.00 for each and every violation;

        C.      an award of treble damages of up to $1,500.00 for each and every violation; and

        D.      an award of such other relief as this Court deems just and proper.

                                   DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all issues in

this action so triable of right.

January 24, 2019                                               Respectfully submitted,

                                                               /s/ Joseph S. Davidson

                                                               Joseph S. Davidson
                                                               Mohammed O. Badwan
                                                               SULAIMAN LAW GROUP, LTD.
                                                               2500 South Highland Avenue
                                                               Suite 200
                                                               Lombard, Illinois 60148
                                                               +1 630-575-8181
                                                               jdavidson@sulaimanlaw.com
                                                               mbadwan@sulaimanlaw.com

                                                               Counsel for Cody Johnson




                                                  7
